Citation Nr: 1403645	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-40 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Chapter 35 educational benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and E.H., her mother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative action of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the appellant and her mother testified before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the Muskogee, Oklahoma RO.  A transcript of that proceeding has been associated with the appellant's claims file.  At the hearing, additional evidence was submitted which was accompanied by a waiver.  

A January 2014 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, but does include factual information relating to the Veteran, which is incidentally relevant to the case by way of background information.


FINDINGS OF FACT

1.  The appellant was born in October 1980.   

2.  A rating decision dated in July 2007 awarded the Veteran a 100 percent evaluation for posttraumatic stress disorder (PTSD) effective from January 16, 2007; having recognized the service-connected disability as total and permanent in nature, the rating action also established basic eligibility for Dependent's Educational Assistance (DEA), effective from January 16, 2007.  

3.  The appellant had reached the age of 26 years old when the RO issued the July 2007 rating decision which awarded the Veteran a permanent and total rating for PTSD, and when these benefits became effective from January 16, 2007.


CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 35 educational benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2002); 38 C.F.R. § 21.3021 (2013); 38 C.F.R. § 21.3041 (in effect after May 28, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

It does not appear to the Board that the VCAA is applicable to the type of claim at hand, which involves a claim not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

Notwithstanding, the appellant and her mother also offered testimony before the undersigned AVLJ at a travel Board hearing held in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2013) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.  

Here, during the March 2011 hearing, the undersigned noted the issue on appeal, and allowed the appellant and another witness to present her case.  The undersigned also informed the appellant that her claim for DEA benefits was dependent upon her father's, the Veteran's, benefits in that DEA benefits are available for a child of a Veteran who is rated permanently and totally 100 percent disabled due to a service-connected disability under certain circumstances.  The appellant described special circumstances relating to her case which she believed warranted an exception to the generally applicable laws and regulations.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.

In any event, assuming all favorable facts to the appellant as true, the Board must deny the claim as a matter of law.  As such, no further notice or assistance would be required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Analysis

The appellant contends that she is entitled to Chapter 35 educational benefits. 

For the purposes of DEA benefits, the Veteran must have a service-connected permanent and total disability rated as 100 percent based upon impairment reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 3501 (a)(8); 38 C.F.R. § 21.3021.

Chapter 35 of title 38 of the U.S. Code authorizes Dependents' Educational Assistance (DEA) to "eligible persons," including "children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  38 U.S.C.A. § 3500.  For purposes of DEA benefits under Chapter 35, the term "eligible person" means "a child of a person who, as a result of qualifying service, died of a service-connected disability or has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated was in existence."  38 U.S.C.A. § 3501(1)(A).   

The facts of this case may be briefly summarized.  In pertinent part, the Veteran served on active duty from January 1968 to January 1970.  The Veteran's daughter, the appellant, was born in October 1980.  

In a rating decision dated in July 2007, the Veteran was awarded a 100 percent evaluation for PTSD effective from January 16, 2007.  The disability was recognized as total and permanent in nature and, therefore, the July 2007 rating action also established basic eligibility for Dependent's Educational Assistance, effective from January 16, 2007.

The evidence on file includes the appellant's birth certificate, reflecting that she is the Veteran's child.  As explained above, the Veteran has been in receipt of a permanent and total disability rating since January 2007.  See 38 C.F.R. § 21.3021(p).  Thus, the appellant is a potentially eligible person for DEA benefits.  Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 C.F.R. § 21.3020(b).  

An eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).

The appellant filed for DEA benefits in February 2010.  In essence, the appellant was over the age of 26 when the RO issued the July 2007 rating decision which awarded the Veteran a permanent and total rating for PTSD, when these benefits became effective from January 16, 2007, and when she filed her original claim.  

Effective May 28, 2008, VA revised the criteria of 38 C.F.R. § 21.3041 which provided more specific instructions.  These revisions are applicable in this case.  In pertinent part, the revised criteria pertaining to a permanent and total disability rating (P&T) to state as follows:  

(a) Eligibility derived from a veteran with a P & T disability.  An eligible child's period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the veteran is no longer P & T disabled.  VA will extend an eligible child's period of eligibility for the reasons listed in paragraphs (g) and (h) of this section.  See paragraph (c) of this section if the child serves on duty in the Armed Forces as an eligible child after his or her 18th birthday and before his or her 26th birthday.  If the veteran dies while the P & T rating is in effect and before the eligible child's 26th birthday, see paragraph (b) of this section to determine the new period of eligibility.  Exceptions to this general period of eligibility are as follows:  

      (1)  Period of eligibility may begin before the child's 18th birthday.  The period of eligibility may begin before the eligible child's 18th birthday for one of the reasons in paragraphs (a)(1)(i), (ii), or (iii) of this section.  The period of eligibility ends on the earlier of the date the veteran is no longer rated P & T disabled or the date of the child's 26th birthday.  See § 21.3135(h) if the veteran is no longer rated P & T disabled. (i) The child completed compulsory school attendance under applicable State law (see § 21.3040(a) and (b)); (ii) The child is pursuing a course designed to prepare him or her for an examination required or used for entrance into an institution of higher education or a graduate school; or (iii) The child is beyond his or her 14th birthday and has a physical or mental handicap (see § 21.3040(a)).  (Authority 38 U.S.C. 3512(a))

      (2)  Period of eligibility may begin after the child's 18th birthday.  A child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a P & T disability after the child's 18th birthday but before the child's 26th birthday.  See paragraph (e) of this section if an adopted child becomes eligible through qualifying as the veteran's child after VA first finds the veteran has a P & T disability.  See paragraph (f) of this section if a stepchild becomes eligible through qualifying as the veteran's child after VA first finds the veteran is P & T disabled.  

      i)  Beginning date if the effective date of the initial P & T rating is before the child's 18th birthday and notification to the veteran occurs after the child's 18th birthday and before his or her 26th birthday.  If the effective date of the P & T rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. (See paragraph (i) of this section for election requirements.)  If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the veteran is no longer rated P & T disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated P & T disabled or 8 years after the beginning date the child elects. (See § 21.3135(h) if the veteran is no longer rated P & T disabled.)   

The child can elect as a beginning date either - (A) The date of his or her 18th birthday; (B) The date he or she completed compulsory school attendance under applicable State law (see § 21.3040(a) and (b)), if that date is on or after the effective date of the P & T rating and before his or her 18th birthday; (C)  The date he or she begins a course designed to prepare him or her for an examination required or used for entrance into an institution of higher education or a graduate school, if that date is on or after the effective date of the P & T rating and before the date of notification to the veteran of the P & T rating.  If the child elects the beginning date of enrollment in such course, he or she may not receive educational assistance for pursuit of secondary schooling unless secondary school pursuit is otherwise authorized (see § 21.3040); (D) The date VA notifies the veteran of the P & T rating; or (E) Any date between the applicable date described in paragraphs (a)(2)(i)(A) through (C) of this section and the date in paragraph (a)(2)(i)(D) of this section.   

      (ii) Beginning date if the effective date of the P & T rating is after the child's 18th birthday and before child's 26th birthday.  If the effective date of the P & T rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility. (See paragraph (i) of this section for election requirements.)  The period of eligibility ends the earlier of the date the veteran is no longer rated P & T disabled, or 8 years after the beginning date the child elects.  (See § 21.3135(h) if the veteran is no longer rated P & T disabled.)  The child can elect as a beginning date--(A) The effective date of the P & T rating; (B) The date VA notifies the veteran of the veteran's P & T rating; or (C) Any date in between.   

Having comprehensively reviewed the matter, the Board must find that the appellant's claim of eligibility for DEA benefits must be denied as a matter of law under the applicable version of law.  Under 38 U.S.C.A. § 3512 and 38 C.F.R. § 20.3041 cited above, the law specifically states that an eligible person's eligibility ends on the person's 26th birthday.  There are no applicable exceptions to the facts at hand.  

The appellant and her mother explained at the 2011 Board hearing that the appellant had not received any financial help from her father relating to her education and that, in fairness, an exception is warranted in this case; submitted at the Board hearing was documentation relating to the appellant's student loans.  This is an equitable argument which the Board, unfortunately, cannot entertain.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Here, the appellant is seeking a benefit not authorized by Congress. 

As explained herein, under the applicable laws and regulations, the appellant is not eligible for Chapter 35 educational benefits, and unfortunately, there is no exception which may be applied in this case.  As the dispositive issue is a matter of law, the "benefit of the doubt" rule is not for application, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

The claim for eligibility for Chapter 35 educational benefits is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


